Citation Nr: 1112707	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for hypothyroidism has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO declined to the Veteran's petition to reopen his claims for service connection for an acquired psychiatric disorder and for hypothyroidism.  In March 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2006.

In January 2009, the Board reopened the claim for service connection for an acquired psychiatric disorder and remanded the claim for service connection on the merits to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board also remanded the Veteran's petition to reopen the claim for service connection for hypothyroidism.  In a November 2010 rating decision, the RO granted service connection for an acquired psychiatric disorder, characterized as paranoid schizophrenia, representing a full grant of that benefit sought.  After completing the requested development, the RO continued to deny the Veteran's petition to reopen his claim for service connection for hypothyroidism (as reflected in an October 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  In February 1999, the RO denied the Veteran's claim for service connection for hypothyroidism; although notified of the denial in a February 1999 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the February 1999 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypothyroidism or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision in which the RO denied service connection for hypothyroidism is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R.           §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for hypothyroidism are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2004 pre-rating letter and March 2009 and December 2009 post-rating letters-issued pursuant to the Board's January 2009 remand-provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen his claim for service connection for hypothyroidism, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  Consistent with Kent, the December 2009 letter also explained what constituted new and material evidence to reopen the claim for service connection for hypothyroidism.  The December 2009 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.
	
After issuance of the above-noted letters, and opportunity for the Veteran to respond, the October 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action prior to appellate consideration of the request to reopen the claim for service connection for hypothyroidism is warranted.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with this claim.  However, the Board points out that VA's duty to provide a medical examination applies to a petition to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  In this case, as discussed in detail below, the Board finds that new and material evidence has not been received to reopen the previously disallowed claim for service connection for hypothyroidism; hence, at this juncture, a VA examination is not required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§  1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The RO originally denied the Veteran's claim for service connection for hypothyroidism in a February 1999 rating decision.  The pertinent evidence then of record included the Veteran's service treatment records.  These records reflect that at service entrance in July 1990, the Veteran was seen for psychiatric evaluation, and hypothyroidism was also noted.  It was indicated that the Veteran was on thyroid replacement medication at that time.  Hypothyroidism was also noted in various medical reports during service, including an August 1990 Medical Evaluation Board report.  In January 1991, it was noted that the Veteran was treated with synthyroid for his hypothyroidism.  A diagnosis of hypothyroidism was noted in an October 1990 report from the Salem VA Medical Center.  Also of record were various statements from the Veteran.

In the February 1999 rating decision, the RO found that the Veteran's hypothyroidism pre-existed service and there was no evidence that the disability was aggravated during service.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the February 1999 RO decision.  See 38 C.F.R. § 20.200.  The RO's February 1999 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in August 2004.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the February 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the February 1999 rating decision includes medical records from the Medical College of Virginia Hospitals, Virginia Commonwealth University, records from the John Randolph Hospital, an April 2004 report from Colonel Brown of the U.S. Army, Fort Brooke Meade Army Medical Center, the report of an August 2010 VA examination, and additional lay statements.

Records from the Medical College of Virginia Hospitals note that the Veteran was admitted in September 1989 for a psychiatric evaluation.  His principal diagnosis was organic mental disorder, through a diagnosis of hypothyroidism was also indicated.  It was noted that the Veteran underwent radiation and propylthiouracil treatment in 1986, but developed a secondary hypothyroidism and was on replacement therapy.

The report of hospitalization from the John Randolph Hospital likewise reflects a diagnosis of hypothyroidism in July 1989, prior to the Veteran's entrance into active duty military service.  

The April 2004 report from Colonel Brown notes that the Veteran was hypothyroid on entrance into the military.  

On VA psychiatric examination in August 2010, it was noted that he Veteran was diagnosed with hyperthyroidism in 1988, and that he ultimately underwent a thyroid ablation plus thyroid replacement hormone.  The examiner also noted that following treatment for his thyroid condition, unusual psychiatric symptoms dissipated.  The examiner noted that the Veteran's pre-service psychiatric diagnosis was organic mental disorder, and this was attributable to the Veteran's thyroid hormonal level dysfunction.  

As reflected in various statements by the Veteran and his representative, the Veteran has continued to allege that his hypothyroidism was aggravated during service and was related to his psychiatric symptoms noted prior to his entry into service.  

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claim for service connection for hypothyroidism.   While noting a longstanding history of hypothyroidism, particularly prior to service entrance, none of this evidence includes any medical opinion or comment indicating that pre-existing hypothyroidism was aggravated in service, or that current hypothyroidism is otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypothyroidism-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by his representative, on his behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with the Veteran's previous claim for service connection.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's hypothyroidism is related to or was aggravated during service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypothyroidism are not met, and that the RO's February 1999 denial of the claim for service connection for hypothyroidism remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for hypothyroidism has not been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


